                                          Case 3:20-cv-08282-WHO Document 24 Filed 03/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALI POORSINA,                                      Case No. 20-cv-08282-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE ALI POORSINA’S
                                                 v.                                         OPPOSITION TO ORDER
                                   9
                                                                                            DISMISSING CASE
                                  10     PEAK FORCLOSURE SERVICES, INC,
                                                                                            Re: Dkt. No. 23
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 29, 2021, I granted defendant Peak Foreclosure Services, Inc.’s (“Peak”)

                                  14   motion to dismiss pro se plaintiff Ali Poorsina’s Complaint with prejudice. [Dkt. No. 21].

                                  15   Judgment was entered and the matter was closed. [Dkt. No. 22]. On February 11, 2021, Poorsina

                                  16   filed another opposition to Peak’s motion to dismiss, reiterating arguments addressed and rejected

                                  17   in my January 29, 2021 order. [Dkt. No. 23]. To the extent that Poorsina’s filing can be construed

                                  18   as a motion for reconsideration, it is DENIED. Federal Rule of Civil Procedure 59(e) permits a

                                  19   district court to reconsider and amend a previous order under certain circumstances, none of which

                                  20   exist here. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS Inc., 5 F.3d 1255, 1263 (9th

                                  21   Cir. 1993) (motion for reconsideration is appropriate if the court: “(1) is presented with newly

                                  22   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)

                                  23   if there is an intervening change in controlling law”). Poorsina’s case before this court is closed.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 1, 2021

                                  26
                                                                                                    William H. Orrick
                                  27                                                                United States District Judge
                                  28
